Citation Nr: 9905840	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  98-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.

(The issue of entitlement to reimbursement for or payment of 
the expense of unauthorized medical services rendered on 
December 29, 1992, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



REMAND

The veteran served on active duty from June 1944 through 
April 1946.  His awards and decorations included the Combat 
Infantryman Badge and Silver Star Medal.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal from a 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The veteran contends that he is unemployable due to his post-
traumatic stress disorder (PTSD).  He has also raised the 
issue of entitlement to service connection for cardiovascular 
disability, including hypertension.  The record reflects that 
the RO has not adjudicated this service connection claim or 
the claim for a total rating based on unemployability due to 
service-connected disabilities. 

The Board also notes that in September 1997, the veteran 
submitted VA Form 21-4142 authorizing the release of 
information from Western Baptist Hospital in Paducah, 
Kentucky, and from Dr. Williams. 

In his notice of disagreement, received in January 1998, and 
in his substantive appeal, received in March 1998, the 
veteran reported that he had received frequent outpatient 
care and that during the last 9 months, he had been 
hospitalized on a least 6 occasions.  Although he did not 
specifically indicate that the frequent treatment was 
required because of PTSD, he did report that he was under the 
care of a psychologist.  He stated that he could send the 
medical reports and records if desired.  The record reflects 
that the RO did not request the veteran to submit additional 
records or request the health care providers identified by 
the veteran to provide pertinent records.

The Board also notes that the veteran has reported that he 
retired on disability from the Post Office in 1982 due to 
nerves and a heart condition.  Records pertaining to the 
veteran's disability retirement could be pertinent to the 
issue on appeal. 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration of the claim for a rating in 
excess of 30 percent for PTSD.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records pertinent to his claims of 
entitlement to a rating in excess of 30 
percent for PTSD, service connection for 
cardiovascular disability and a total 
rating based on unemployability due to 
service-connected disabilities.  After 
obtaining any necessary authorization, 
the RO should request copies of the 
records of such treatment or examinations 
not currently on file directly from the 
providers.  This should include records 
from the Western Baptist Hospital and Dr. 
R. Gordon Williams. 

2.  The RO should provide the veteran 
with the appropriate form to claim 
entitlement to a total rating based on 
unemployability due to service-connected 
disabilities and request him to complete 
and return it.

3.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should obtain a copy of 
any available records pertaining to the 
veteran's disability retirement from the 
Post Office.

4.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of his PTSD.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  With respect to each of the 
symptoms identified in the criteria for 
evaluating mental disorders, the examiner 
should indicate whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  If the 
veteran is found to have any psychiatric 
disorder other than PTSD, the examiner 
should provide an opinion concerning its 
etiology, to include whether it is at 
least as likely as not that it was caused 
or chronically worsened by the veteran's 
PTSD.  To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
The examiner should provide a global 
assessment of functioning score (GAF) and 
provide an explanation of the 
significance of the score assigned.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
service-connected psychiatric disability, 
to include an opinion as to whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed 
should be provided.

5.  Then, the RO should undertake any 
other indicated development, adjudicate 
the issue of entitlement to service 
connection for cardiovascular disability, 
including hypertension, and readjudicate 
the issue of entitlement to a rating in 
excess of 30 percent for PTSD.  If it has 
not been rendered moot, the claim for a 
total rating based on unemployability due 
to service-connected disabilities should 
also be adjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue(s) addressed in 
the supplemental statement of the case.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.  All issues 
properly in appellate status should be 
returned to the Board at the same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

